Citation Nr: 0611730	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  96-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1996 RO decision that denied, in pertinent part, 
service connection for PTSD.  The Board has subsequently 
remanded this matter on two occasions, in November 1997 and 
in August 2003, to ensure compliance with VA's duties to 
assist and notify.


FINDINGS OF FACT

There is a balance of evidence on the question that the 
veteran has PTSD as a result of events verified as occurring 
in service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran filed his claim seeking service connection for 
PTSD in January 1995.  His service personnel records revealed 
that he served in the Army from October 1968 to May 1971, 
including service in Vietnam from June 1970 to May 1971.  His 
report of separation, Form DD 214, listed his inservice 
specialty as clerk typist.  While in Vietnam, the veteran was 
assigned to the 25th Administrative Company, 25th Infantry 
Division, from June 1970 to December 1970; and to the 
Headquarters, Headquarters Company, 222nd Aviation Battalion 
(Combat), from December 1970 to May 1971.  He received no 
combat decorations, and the evidence does not otherwise show 
combat service.  Thus, his assertions of service stressors 
are not sufficient to establish their occurrence.  Rather, 
official service records or other credible supporting 
evidence must establish a service stressor.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service medical records revealed treatment for 
a variety of conditions.  
In September 1970, the veteran sought treatment for 
complaints of being constantly nervous and depressed mainly 
due to his family problems.  The report noted that he had 
received an Article 15 for failing to report for guard duty.  
Following a mental status examination, the report concluded 
with an impression of character and behavior disorder; 
passive aggressive personality.  A medical history report, 
completed pursuant to his separation examination, noted his 
history of frequent trouble sleeping. 

In support of his claim, the veteran has alleged multiple 
inservice stressors.  Specifically, he alleges that he was 
subjected to rocket attacks, mortar and sniper fire while 
stationed at Cu Chi. He contends that a soldier named 
"Craig" was shot in the neck by a sniper around June 1970.  
He also alleges that a large amount of enemy rockets struck 
his base while he was serving on guard duty in August or 
September 1970.   While stationed at Bearcat base, the 
veteran claims that the base was struck by heavy rocket fire 
in February 1971.  

In order to verify his claimed stressors, the RO has sent 
multiple stressor development requests to the U.S. Army and 
Joint Services Environmental Support Group, now the U.S. Army 
and Joint Services Records Research Center (JSRRC). In June 
1996, the JSRRC responded indicating that U.S. Army records 
document attacks against Cu Chi Base Camp, but that they were 
unable to document attacks against Bearcat for the time 
periods provided by the veteran.  The response noted that 
additional research could be conducted if additional 
information was provided.  Pursuant to the Board's August 
2003 remand, the RO sent an additional request for 
information to JSRRC.  Their reply, dated in May 2004, noted 
that the requested search was too broad.

A review of the veteran's post-service treatment records 
revealed psychiatric treatment beginning in 1987.  In August 
1988, he was admitted to the hospital for treatment of a 
variety of conditions, including PTSD.  Subsequent reports 
show ongoing treatment, including therapy, for PTSD.  

In March 2000, the veteran underwent a VA examination for 
PTSD.  The report noted the veteran's inservice stressors of 
being exposed to hostile fire, including rocket attacks, on 
multiple occasions.  The report also noted a sniper attack in 
which a friend of his was shot in the neck.  Finally, the 
report noted the veteran's history of having been suspected 
of committing a murder and rape during service.  The VA 
examiner diagnosed the veteran with chronic and severe PTSD, 
and related this condition to his inservice combat 
experiences, and his inservice rape charges.  

In May 2002, the veteran was provided with another VA 
examination for PTSD.  The report of this examination 
included a detailed summary of the veteran's psychiatric 
treatment history.  The report noted his inservice stressors 
of rocket and mortar attacks while in Vietnam.  It also noted 
his report of a friend who was shot in the neck.  Finally, 
the report noted that the veteran was a suspect in a rape 
case, but was ultimately charged with criminal trespass.  
Following a mental status examination, the report concluded 
with a diagnosis of PTSD, chronic and moderate symptoms.  An 
addendum to this examination report, dated in April 2003, 
noted that the traumatic events outlined in the examination 
occurred in Vietnam, and are the cause of his symptoms of 
PTSD.  The VA examiner noted that the majority of the 
veteran's treatment records diagnosed him with PTSD and 
alcohol abuse.  The VA examiner also stated that there are no 
other traumas, other than his Vietnam experiences, that would 
have caused his PTSD.  

In May 2004, a third VA examination for PTSD was conducted.  
The report noted the veteran's history of inservice 
stressors, including rocket attacks; a sniper fire injury to 
his friend; and murder and rape charges, which were 
eventually dropped.  In discussing the veteran's inservice 
complaints of nervousness and depression, the VA examiner 
stated that these complaints, especially the timing of them, 
would be indicative of service-connected PTSD, and are fully 
consistent with a PTSD diagnosis.  The VA examiner opined 
that the nervousness and depression in 1970 were part of the 
veteran's current PTSD diagnosis, and were a result of his 
military traumas.  The report concluded with a diagnosis of 
PTSD, chronic.

As noted above, the veteran has alleged mortar and rocket 
fire attacks while he was stationed at Cu Chi Base.  U.S. 
Army records have confirmed attacks on this base during the 
relevant time frame.  Thus, there is credible supporting 
evidence that at least some of the claimed in-service 
stressors occurred.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  More 
importantly, giving the veteran the benefit of the doubt, the 
Board is satisfied that the veteran has submitted credible 
supporting evidence of the inservice stressors upon which his 
multiple diagnoses of PTSD are based. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, all 
elements to grant service connection for PTSD are met.

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the VA's duties 
to assist and notify is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate on these two elements, lack of notice 
will not be unfair to the veteran in this case because the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


